OPINION
AMDAHL, Chief Justice.
Defendant was found guilty by a district court jury of a charge of criminal negligence resulting in death. Minn.Stat. § 609.21 (1982). In State v. McGee, 347 N.W.2d 802 (Minn.1984), we decided defendant’s separate expedited sentencing appeal, concluding that a remand for resen-tencing was required. On this appeal from judgment of conviction, defendant contends that his conviction should be reversed outright because the evidence identifying him as the driver of the van that struck and killed the victim was legally insufficient. There is no merit to this contention. The state’s evidence included evidence that defendant owned the van and positive in-court testimony by two eyewitnesses identifying defendant as the driver of the van.
Affirmed.